Citation Nr: 9918271	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cancer of the left nostril including as secondary to Agent 
Orange (AO) exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy including as secondary to AO exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel






INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1975.  

This appeal arises from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for cancer of the left nostril and peripheral neuropathy 
including as secondary to AO exposure.  

The Board of Veterans' Appeals (Board) remanded the claims to 
the RO in April 1997.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in Stegall v. West, 11  Vet. App. 268 (1998) held that a 
remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon the VA a concomitant duty to ensure compliance 
with the terms of the remand.  

The Board first reviewed the claims folder to determine if 
the RO had complied with the terms of the remand.  In May 
1997 the RO sent the veteran a letter.  It included the 
development ordered in paragraphs 1, 2 and 3 in the remand.  
The Board notes that the veteran did not submit any competent 
medical evidence that either his cancer of the left nostril 
or peripheral neuropathy were due to AO exposure.  As noted 
in the remand the development ordered in paragraphs 4, 5 and 
6 was contingent upon the veteran's submission of such 
evidence.  A VA examination was performed as ordered in 
paragraph 8 of the remand.  Since the veteran did not present 
any competent medical evidence that his peripheral neuropathy 
or cancer of the left nostril were caused by AO exposure, the 
development ordered in paragraph 7 is unnecessary.  

The Board notes that entitlement to service connection for 
cancer of the left nostril was previously denied by the RO in 
March 1978.  The veteran was informed of the denial of 
service connection by letter in March 1978.  He did not 
appeal that decision which became final in March 1979.  The 
RO, in its September 1994 rating decision, reviewed the claim 
of entitlement to service connection for cancer of the left 
nostril including as secondary to AO exposure on the basis of 
an original claim having been filed for this disorder.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for cancer of the left nostril 
including as secondary to AO exposure, and has 
recharacterized this issue accordingly as shown on the title 
page of this decision.


FINDINGS OF FACT

1.  The RO deneid entitlement to service connection for 
cancer of the left nostril when it issued an unappealed 
rating decision in March 1978.

2.  The evidence submitted since the March 1978 determination 
wherein the RO denied entitlement to service connection for 
cancer of the left nostril does not bear directly and 
substantially upon the issue, and by itself or in connection 
with the evidence previously of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The claim of entitlement to service connection for 
peripheral neuropathy including as secondary to AO exposure 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  



CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1978 rating decision 
wherein the RO denied entitlement to service connection for 
cancer of the left nostril is not new and material, and the 
veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (1998).

2.  The claim of entitlement service connection for 
peripheral neuropathy including as secondary to AO exposure 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  

Only when that initial burden has been met does the duty of 
the Secretary to assist such a claimant in developing the 
facts pertinent to the claim attach.  Id.  

The Court has defined a well-grounded claim as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Moreover, where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  





In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  Grottveit at 93.  
Furthermore, a claim that is not well-grounded must be denied 
because it does not present a question of law or fact over 
which the Board has jurisdiction.  38 U.S.C.A. § 7105(d)(5) 
(West 1991); Edenfield v. Brown, 8 Vet. App. 384 (1995), 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers; and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

The Board notes that the regulations regarding herbicide 
exposure were amended in November 1996.  61 Fed. Reg. 57,586 
(1996) (providing presumptive service connection for prostate 
cancer and acute and subacute peripheral neuropathy) 
(codified at 38 C.F.R. § 3.309(e)).

Note 2 at the end of 38 C.F.R. § 3.309 states that for the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary is required by law to give notice, if a 
determination has been made that the presumption of service 
connection, based on exposure to herbicides, used in the 
Republic of Vietnam, during the Vietnam era, is not warranted 
for specific conditions.  In August 1996, notice was 
published that nasal/nasopharyngeal cancer is one of the 
conditions for which presumption of service connection is not 
warranted.  61 Fed. Reg. 41442-41449 (1996).  

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as AO, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6).  The 
presumption of exposure requires both service in Vietnam 
during the designated time period and the establishment of 
one of the listed diseases in order for the presumption of 
inservice exposure to an herbicide to apply.  McCartt v. 
West, 12 Vet. App. 164, 168-69 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

38 C.F.R. § 3.304 says that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome." Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

The veteran was examined in August 1967 prior to his entrance 
into active service in November 1967.  The nose and sinuses 
were noted to be normal.  The neurological evaluation was 
also noted to be normal.  

January 1968 service medical records noted that the veteran 
had severe nasal polyposis.  Notations made by the ear, nose 
and throat clinic included chronic left maxillary sinusitis 
and multiple left nasal polyps (EPTS).  

A March 1968 service medical examination again revealed that 
the nose and sinuses were normal.  A neurological evaluation 
was also normal.  A consultation request to the ear, nose and 
throat clinic was made in March 1969.  The request noted a 
history of adenoidectomy in October 1968 and nasal polyps.  
Examination revealed left post operative nasal polypectomy 
and ethmoidectomy.  The left nasal vault was open, with 
crusting.  

Orders dated in February of 1969 reveal that the veteran was 
awarded a Purple Heart.  The award was for wounds received in 
connection with military operations against a hostile force.  

March 1969 service medical records noted history of 
adenoidectomy and also nasal polyps, which were now bleeding.  

A July 1971 Report of Medical Examination revealed that 
clinical evaluation of the nose and sinuses were normal.  

Service medical records from April 1975 revealed that the 
veteran complained of sinus congestion.  The impression was 
sinus cold.  

A service separation examination was performed in September 
1975.  Examination of the nose and sinuses did not reveal any 
abnormality.  The neurological evaluation was also noted to 
be normal.  The examiner noted neuropathy of the digital 
nerve to the index radial side of the long finger, secondary 
to a gunshot wound to the left hand.  

An orthopedic consultation for separation was ordered to 
evaluate the veteran's injury to the left hand.  The consult 
report reveals that the veteran had sustained a gunshot wound 
to the left hand in the Republic of Vietnam in 1968.  Since 
the injury the veteran had numbness in the left hand.  

The veteran's Form DD 214 reveals that he was separated from 
the service in October 1975.  He trained as a truck master 
and served in Vietnam.  His decorations include a Vietnam 
Service Medal with 1 Silver Star, and Vietnam Campaign Medal 
with 60 device.

VA records from November 1976 included complaints of post 
nasal drip.  Examination revealed rhinitis.  

February 1977 private medical records included sinus X-rays.  
They revealed clouding of both ethmoid sinuses, particularly 
the left side and marked clouding of the left maxillary 
antrum compatible with sinusitis.  There was clouding of the 
lateral portion of the right maxillary antrum and also the 
sphenosis sinuses.  The frontal sinuses were not clouding.  
The impression was that the findings were compatible with 
sinusitis.  

VA records from April 1977 included complaints of pain over 
the left cheek bone.  Examination revealed that the left 
maxillary antrum was very tender with profuse pussy 
discharge.  The veteran returned in May 1977.  The examiner 
noted that the veteran needed an operation for left maxillary 
sinusitis.  

June 1977 private medical records include X-rays of the 
sinuses.  The left maxillary antrum was quite opaque, but no 
air fluid level was observed.  The other sinuses were all 
normal.  The impression was no abnormality, except for 
mucosal membranous thickening in the left antrum.  

Undated private medical records included treatment for nose 
bleeds and sinus pain.  The diagnosis was upper respiratory 
infection.  Another undated private medical record revealed 
treatment for chronic sinusitis.  

A VA examination was performed in June 1977.  The veteran 
complained of sinusitis.  The report included May 1977 X-ray 
reports of the paranasal sinuses.  They revealed that the 
left antrum was opaque which could have been due to thickened 
membranes, but the right antrum appeared to be rather clear 
and well aerated, although there might have been some 
thickening of the membrane along the lateral wall.  The 
frontal and ethmoid cells were clear.  Examination revealed 
that the nose appeared to be normal.  The veteran complained 
of sinus congestion all the time.  Sinusitis was diagnosed.  

A neurological examination was also performed.  Motor status 
and coordination were normal.  Reflexes were present with a 
normal response.  Sensory status was normal except for the 
left hand.  

The veteran was hospitalized at a VA facility from August 
1977 to October 1977.  A scan was performed which revealed a 
soft tissue abnormality filling and expanding the left nose, 
ethmoid and inferior sphenoid sinuses.  There was also a 
strong suggestion that there was destruction of the lateral 
ethmoid wall on the left, which is the medial orbital wall, 
with irregular extension into the medial orbit, along the 
medial rectus muscle.  Radiation therapy was administered.  
The diagnosis was squamous cell carcinoma of the left nasal 
cavity, ethmoid sinuses, maxillary sinuses and sphenoid sinus 
with invasion into the left orbital floor.  

The RO denied entitlement to service connection for cancer of 
the left nostril when it issued an unappealed rating decision 
in March 1978.  The RO determined that cancer of the left 
nostril had not been shown in service or disabling to a 
compensable degree during the first post service year, and 
was not secondary to sinusitis were such condition to be 
service-connected.

November 1991 VA records included an assessment of status 
post radiation therapy for left ethmoid sinus cancer without 
signs or symptoms of recurrence.  

VA records from January 1994 include an assessment of rule 
out recurrence of squamous cell cancer of the left middle 
ear.  

July 1994 VA hospital records include a diagnosis of 
radiation necrosis of the left temporal bone.  

In April 1997 the Board remanded the veteran's claim for an 
examination by an oncologist.  The physician offered the 
following assessment and opinion:

Assessment: Status post successful 
therapy for T4 squamous cell carcinoma of 
the left ethmoid sinus.  Known risk 
factors for paranasal sinus carcinomas 
are probably only partially elucidated.  

Documented risk factors include nickel 
exposure, woodworking exposure and 
mustard gas and isopropanol exposure.  
There is no correlation with tobacco use.  
There is no documented correlation with 
Agent Orange; however, it is possible 
that this may turn out to be a risk 
factor after further study is completed.  


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
cancer of the left nostril including as 
secondary to AO exposure.

Analysis

The veteran seeks to reopen his claim of service connection 
for cancer of the left nostril including as secondary to AO 
exposure which the RO denied when it issued an unappealed 
rating decision in March 1978.  When a claim is finally 
deneid by the RO, the claim may not thereafter be reopened 
and allowed, unless new and material evidence has been 
presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim, there must be new and material evidence presented 
since the claim was last finally disallowed on any basis, not 
only since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings in the March 1978 decision show, 
in essence, that it found cancer of the left nostril was not 
shown in service or disabling to a compensable degree during 
the first post service year.

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding cancer of the left 
nostril to warrant reopening the veteran's claim for service 
connection, including as secondary to AO exposure. The 
specific basis of the RO's 1978 denial is not changed 
materially by the additional evidence pertaining to treatment 
of left ethmoid sinus cancer.

The evidence submitted subsequent to the March 1978 denial is 
essentially cumulative of earlier evidence and does nothing 
to establish onset of cancer of the left nostril coincident 
with service or during the first post service year; 
accordingly, more recently dated records of treatment are 
cumulative of evidence previously of record demonstrating 
cancer of the left nostril.  This evidence is new to the 
extent that it was not previously of record; however, it is 
not material to the issue of incurrence or aggravation of 
cancer of the left nostril coincident with service or onset 
to a compensable degree during the first post service year.

The veteran has alleged that his cancer of the left nostril 
is secondary to exposure to AO in service. However, such 
disorder is not recognized by VA as secondary to such 
exposure, and a competent opinion on file discounts any such 
relationship.  This opinion is new to the extent that it was 
not previously of record; however, it is not material in that 
it is against the veteran's theory of entitlement and 
consequently provides no basis for reopening the previously 
denied claim.

The Board notes that the Court recent announced a three step 
test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for cancer of the 
left nostril including as secondary to AO exposure, the first 
element has not been met.  Accordingly, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. 171 (1996).


II.  Entitlement to service connection 
for peripheral neuropathy including as 
secondary to AO exposure.

Analysis

The service medical records include a diagnosis of neuropathy 
of the digital nerve and radial side long finger, secondary 
to a gunshot wound to the left hand.  The veteran is service 
connected for residuals of a gunshot wound to the left hand.  
38 C.F.R. § 4.14 states that evaluation of the same 
disability under various diagnoses is to be avoided.  The 
veteran is already receiving compensation for residuals of a 
gunshot wound to the left hand.  

The regulations are specific that the presumption of service 
connection for peripheral neuropathy applies to acute and 
subacute peripheral neuropathy.  This means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309, Note 2.  

In this case the service medical records clearly indicate 
that the numbness of the left hand began in 1968 when the 
veteran sustained a gunshot wound to the left hand.  The 
neuropathy had not resolved when the veteran was examined for 
service separation, more than two years after the date of 
onset.  The June 1977 VA examination included findings of a 
sensory deficit in the left hand.  The veteran's neuropathy 
of the left hand does not meet the definition of acute or 
subacute peripheral neuropathy as set out in Note 2 following 
38 C.F.R. § 3.309.  





A diagnosis of acute or subacute peripheral neuropathy is 
required in order for the provisions of 38 C.F.R. § 3.309, 
which provide presumptive service connection, to be 
applicable.  In Winters v. West, 12 Vet. App. 203 (1999) the 
Court held that even though peripheral neuropathy was 
included among the 38 C.F.R. § 3.309 presumptive diseases, 
the requisite diagnosis of this condition was missing and, 
therefore the appellant's claim could not be well grounded on 
a presumptive basis.  

There is no diagnosis of peripheral neuropathy in the claims 
folder other than the neuropathy attributed to the service 
connected gunshot wound to the left hand.  There is no 
competent medical evidence which attributes the neuropathy of 
the left hand to AO exposure.  

The veteran's claim for service connection for peripheral 
neuropathy is not well grounded.  The veteran has not 
presented a diagnosis of acute of subacute peripheral 
neuropathy as contemplated under 38 C.F.R. § 3.309.  He has 
not submitted any competent medical evidence which attributes 
his neuropathy of the left hand to AO exposure.  The veteran 
is already service connected for the injury in service which 
caused his neuropathy of the left hand.  

The veteran's claim for service connection for peripheral 
neuropathy is not well grounded.  

The Board has noted the assertions by the veteran's 
representative that the RO failed to assist the veteran in 
demonstrating that he was exposed to AO in service.  The 
Board has also noted that the Court has held that the 
presumption of exposure to AO is not applicable if the 
veteran has not developed a condition enumerated in 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  See McCartt 
v. West, No. 97-1831 (U. S. Vet. App. Feb. 8, 1999).  In this 
case it is immaterial whether or not the veteran was exposed 
to AO in service since no competent medical evidence has been 
presented which relates his disabilities to exposure to 
herbicides in service.  



Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
peripheral neuropathy including as secondary to AO exposure.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
postservice medical evidence that has not already been 
requested and/or obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997);  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
service connection for peripheral neuropathy including as 
secondary to AO exposure, the doctrine of reasonable doubt 
does not apply to his case.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
cancer of the left nostril including as secondary to AO 
exposure, the appeal is denied.  


The veteran not having submitted a well grounded claim of 
entitlement to service connection for peripheral neuropathy 
including as secondary to AO exposure, the appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 

